Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-20), in the reply filed on 18 December 2020, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II, there being no allowable generic or linking claim. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 19 October 2020, in the reply filed on 18 December 2020.

Status of Claims
Claim 21 shows an incorrect status identifier. Applicant is reminded that claim 21 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714(II)(C)(A)).
Appropriate correction is required.


Claims 1-21 are pending.
Claim 21 is withdrawn from consideration.
	Claims 1-20 are rejected.
	Claims 1-20 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 14/897,963, 12/11/2015, which is a 371 of PCT/DK2013/050443, filed 12/18/2013, claims foreign priority to PCT/DK2013/050194, 06/12/2013 and PCT/DK2013/050193, 06/12/2013, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/441,782 and 14/897,963 appear to be the same; i.e., instant application 16/441,782 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the patent (No. 10,358,370) issued from parent application 14/897,963 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 14/897,963.
Applicant has complied with all of the conditions for receiving the benefit of an 
It is noted that the Certified Copies of the Foreign Priority Documents were received with Application No. 14/897,963.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the information disclosure statement (IDS) and/or the references cited therein (in whole or in part) had been submitted in parent Application No. 14/897,963.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Non-patent literature (NPL) citations #29 and #34 on the IDS received 14 June 2019 are not being considered because no copies were provided in the instant application nor in the parent application. 
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).


Drawings
The drawings were received on 14 June 2019 and replacement drawings were received on 21 August 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Fig. 2- the graph contains the reference characters/symbols (diamonds, squares and triangles) purportedly referring to lactate, acetate and ethanol concentrations in the biogenic slurry. However, it is not clear which compound is associated with which symbol.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

	The abstract of the disclosure is objected to because it contains a typographical error.
	The abstract reads: “…concentration of at least 10.000.000.000 CFU/L,…”, which incorrectly represents a whole number over 1,000. The abstract should read: “…concentration of at least 10,000,000,000 CFU/L,…”; i.e., replacing periods with commas.
	The abstract reads: “…at a temperature of between 35 and 75 degrees for a period…” However, it is not clear what temperatures scale (i.e., Fahrenheit, Celsius, Absolute) is being used.

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

Claim 15 recites: “…wherein the MSW was heated to a temperature not higher than 75o C.

That is, the specification recites temperatures that are higher than 75oC, with regard to the temperature of the MSW within the reactor vessel. Therefore, the claim language should be amended to reflect the text recited in the specification or the specification should be amended to delete temperature citations that are higher than 75oC. In addition, it is appears as though any temperature less than (“not higher than”)  75oC (e.g., 4oC or 25oC) would not be suitable for the successful processing of MSW. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:

Claim 1 recites: “A method of processing MSW comprising…”, which for the purpose of clarification should read: “A method of processing municipal solid waste (MSW) comprising…”
Claim 1 recites: “…a temperature of between 35 and 75 degrees for a period…”, which will be assumed to read: “…a temperature of between 35 and 75 degrees C for a period…” or “…a temperature of between 35 and 75 oC for a period…” (see claim 3).
Claim 1 recites: “…bacteria concentration of at least 1.0 x 10^10 CFU/L,…”, which should read: “…bacteria concentration of at least 1.0 x 1010 CFU/L,…” or another standard representation for an number expressing a power of 10.

Claims 3, 4, 6, 7, 9 and 10 recite steps that have no antecedent basis in the parent claim, but which appear to be additional method steps that are dependent upon claim 1. Therefore, these claims (and other similarly worded dependent claims) should read: “The method of claim 1, further wherein…”
Claim 5 recites: “The method of claim 4, wherein an appropriate non-water content…”, which should read: “The method of claim 4, wherein the appropriate non-water content…”
Claim 9 recites: “The Method of claim 1…”, which should read: “The method of claim 1…”
Claim 14 recites: “…, wherein microbial fermentation are conducted…”, which should read: “…, wherein microbial fermentation is conducted…”
Claims 14 and 15 recite: “…45-50o C” and “75o C”, respectively. However, the degree symbol should be written as a superscript letter. That is, the claims should read: “…45-50o C” and “75o C”, respectively.
Claim 15 recites: “…, wherein the MSW was heated to…”, which should read: “…, wherein the MSW is heated to…”, because the method steps refer to steps that are to be applied; i.e., not steps which occurred in the past.
Claims 16 and 17 recite: “…wherein the non- biodegradable solids separated comprise…”, which should read: “…wherein the separated non- biodegradable solids comprise…”
Claim 20 recites the term “bio-degradble”, which is misspelled. The term should able”.
It is requested that all of the dependent claims (claims 2 thru 20) be written so that a comma appears after the introductory clause “The method of claim (number)” and before the word(s) “wherein” (or “further wherein”). For example, claim 2 should read: “The method of claim 1, wherein…”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 are indefinite because the metes and bounds of the claimed subject matter are not clear.


Claim 1 recites: “…subjecting it to a separation step whereby non-degradable solids are removed to provide a slurry of biodegradable components.”
Claims 16 and 17 recite: “The method of claim 1, wherein the non-biodegradable solids separated…”
	Claims 18 and 19 recite: “The method of claim 1, wherein sorting of the non-biodegradable solids…”
	
However, it is not clear if the non-degradable solids, cited in claim 1, are different from the non-biodegradable solids, as recited in dependent claims 16-19, which lack antecedent basis with regard to the recitation of ‘non-degradable solids’ in claim 1 (i.e., as opposed to ‘non-biodegradable solids’). If there is a difference between non-degradable solids and non-biodegradable solids, then the difference must be clarified in the claim(s).

Claim 2 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claim 2 recites: “The method of claim 1, wherein…by the microbial consortium providing microbial fermentation.”


Claim 3 is indefinite, because the metes and bounds of the claimed subject matter are not clear, and because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claim 3 recites: “…, wherein the MSW stream is inoculated with an inoculum of microorganisms naturally occurring in the waste, and "raised" on local waste or components of local waste as a food source in fermentation conditions…”
However, it is not clear how the MSW stream can be inoculated with microorganisms that are already ‘naturally occurring’ in the waste. The phraseology is contradictory.
The claim contains parentheses or quotation marks which raises the question as to whether the term is required by the claim because the subject matter in the parentheses or quotation marks is not identical in scope. Essentially, the claim uses both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting 

Claims 3, 9 and 10 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claims 3, 9 and 10 recite the term: “The method of claim 1, wherein…the incoming MSW stream…”
However, claim 1 does not recite the term ‘incoming’ MSW stream. Amendments to the claims will need to consider that there are two different unsorted MSW streams recited in claim 1. Therefore, claim 1, if amended, will need to incorporate language that allows the relevant dependent claims to differentiate between the two different unsorted MSW streams or dependent claims can refer to, e.g., the provided unsorted MSW stream vs the removed unsorted MSW stream. Other language will be considered. 

Claim 4 is indefinite, because the metes and bounds of the claimed subject matter are not clear. The claim recites the relative term ‘appropriate’.
Claim 4 recites: “…wherein water content has been added to the waste in order to achieve an appropriate non-water content.”
However, it is not clear what content of water is considered to be ‘appropriate’, within the context of the claimed subject matter. It appears as though claim 5 describes how an appropriate level non-water content can be achieved; therefore, a resolution could be obtained by incorporating the limitations of claim 5 into claim 4.

Claims 9 and 10 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claims 9 and 10 recite: The method of claim 1, wherein inoculation of the MSW stream…”
However, there is no recitation of an inoculation step in claim 1 (e.g., as is recited in claim 3).

Claim 10 is indefinite, because the metes and bounds of the claimed subject are not clear.
Claim 10 recites: “…wherein inoculation of the incoming MSW stream is provided before or concurrently with the addition of enzymatic activities or with the addition of microorganisms that exhibit extra-cellular cellulase activity.”
However, it is not clear what the scope of ‘enzymatic activities’ is within the context of the claimed subject matter. That is, the practitioner as one of ordinary skill in the art would not know what type of ‘enzymatic activities’ should be added in order to successfully perform the method of processing municipal solid waste (MSW).

Claim 15 is indefinite, because the metes and bounds of the claimed subject are not clear, and/or it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
o C.”
However, it is not clear which recitation of ‘MSW” in claim 1 is being referred to. Claim 1 describes a stream of unsorted MSW provided to a microbial fermentation reactor, and a stream of unsorted MSW removed from the reactor.

Claims 18 and 19 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).
Claims 18 and 19 recite: “The method of claim 1, wherein the sorting of non-biodegradable solids is performed…from the start of enzymatic hydrolysis.”
However, there is no recitation of ‘enzymatic hydrolysis’ in claim 1.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over tenBrummeler et al. ((1991) J. Chem. Tech. Biotechnol. 50: 191-209) in view of Jensen et al. ((2010) Waste Mgmt. 30: 2497-2503), Chieffalo et al. (U.S. Patent No. 5,506,123; Date of Patent: Apr. 9, 1996), John et al. ((2007) Biochem. Eng. J. 36: 262-267), and Ascon et al. (U.S. Patent Application Publication No. 2011/0165639 A1).

tenBrummeler et al. addresses some of the limitations of claims 1, 2 and 3, and the limitations of claims 4, 9, 11, 12, 15 and 20.
Regarding claims 1, 2, 3, 4 and 15, tenBrummeler et al. shows a dry anaerobic batch digestion of the organic fraction of municipal solid waste (MSW) (pg. 191, Abstract [Claim 1] [A method of processing municipal solid waste (MSW)]).

Due to the extensive mixing a partial spatial separation between substrate and methanogenic bacteria is likely in the first period of dry digestion (pg. 194, last para. thru pg. 195, lines 1-2 [Claim 1] [fermented with agitation]).
The reactors were maintained at 35oC (± 1oC) (pg. 196, para. 1 [Claim 1] [temperature of between 35 and 75 degrees C] [Claims 3 and 15]).
The dilution of the OF (organic fraction) with compost or the digested residue resulted in low pH values (4.9-5.5); the digestion process proceeded rather well (pg. 205, para. 1 [Claim 3] [microorganisms raised on local waste as a food source]).
Figure 4 shows several dry anaerobic fermentation parameters which were monitored from 0 to 36 days, with production levels of some of the parameters reaching high levels before eight days (pg. 199, Fig. 4 and Results, para. 1 [Claim 1] [period of between 1 and 72 hours]).
Spatial separation of bacteria and substrate is not likely for acid-forming bacteria, since they are already present in the waste (pg. 195, lines 2-3 [Claim 2] [microbial consortium providing microbial fermentation] [Claim 3] [microorganisms naturally occurring in the waste]). At regular intervals, samples were taken from each reactor for determination of organic acids, including lactic acid (pg. 198, para. 3.5.2 [Claim 1] [live lactic acid-producing bacteria]).

 Regarding claims 11 and 12, Figure 8 shows that lactate comprises at least 40% by weight of the dissolved volatile solids (pg. 202, Fig. 8 [“x” = total organic solids; "+" = lactic acid]). Chemical composition of the organic fraction (OF) of MSW and of composted OF included various volatile solids (% (w/w)), including cellulose at 40.5% (OF).
Regarding claim 20, Figure 5 shows the characteristic pattern of biogas,  methane (CH4), and total organic acids during dry anaerobic digestion of an organic fraction of MSW (pg. 200, Fig. 5). Fig. 7 shows the pattern of organic acid concentrations during dry anaerobic digestion of an organic fraction, including lactic acid (lactate) (pg. 201, Fig. 7).

tenBrummeler et al. does not show: 1) unsorted MSW [Claim 1]; 2) bacterial concentration of at least 1.0x1010 CFU/L [Claim 1]; 3) removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-degradable solids are removed to provide a slurry of bio-degradable components [Claim 1]; 4) microbially-derived cellulase activity of at least 30FPU/L [Claim 2]; 5) fermentation conditions of temperature within the range of 37 to 55 degrees C [Claim 3]; 6) adding to the MSW a constant mass ratio of water between 0.5 and 2.5kg water per kg MSW [Claim 5]; 7) cellulase activity is added as an isolated cellulase preparation [Claim 6]; 8) cellulase activity is added by inoculation with a selected microorganism that exhibits oC [Claim 14]; 13) the separated non-biodegradable solids comprise at least about 20% of the dry weight of the MSW [Claim 16]; 14) the separated non-biodegradable solids comprise at least about 20% by dry weight of recyclable materials [Claim 17]; and 15) sorting of non-biodegradable solids is performed within 36 or 24 hours from the start of enzymatic hydrolysis [Claims 18 and 19].

Jensen et al. addresses some of the limitations of claims 1, 2, 5, 10, 16 and 17, and the limitations of claims 3, 6, 8, 18 and 19.
Jensen et al. shows a study to investigate whether enzymatic liquefaction of the organic fraction in MSW is possible (pg. 2498, column 1, para. 2 [nexus to tenBrummeler et al.] [liquefaction of the organic fraction in MSW]).
Regarding claims 1 and 8, liquefaction tests with complete model waste composition were performed in a drum mixer. Model waste included unsorted “as is” (pg. 2499, column 1, section 4.5, para. 1 [Claim 1] [unsorted MSW]).
Treated waste was sieved in order to separate solid and slurry fractions (pg. 2499, column 1, last para.) Table 5 shows that the slurry contained organic and paper dry matter (DM); slurry was ready for biogas processing (pg. 2502, Table 5 and column 2, lines 6-7 [nexus to tenBrummeler et al.] [biogas/methane fermentation] [Claim 1] 
	Regarding claims 2, 6 and 10, fifty kilogram of model waste material were added to each pilot-scale trial with addition of varying amounts of water. Six trials were performed with a loading of 10 FPU Celluclast 1.5L at three different dry matter (DM) contents (pg. 2499, column 1, section 4.5, para. 1). Celluclast is a cellulase mixture (pg. 2498, column 1, section 3.2, para. 2 [Claim 2] [cellulase activity of at least 30 FPU/L] [Claims 6 and 10]).
Regarding claims 3, 18 and 19, each trial was performed by heating the waste to 95oC for 30min, cooled to 55oC and the enzyme(s) were added. Enzymatic hydrolysis was performed for 16h. Enzymatic treatment was ended by cooling the drum mixer. Treated waste was then sieved in order to separate solid and slurry fractions (pg. 2499, column 1, section 4.5, para. 2 thru 3 [Claim 3] [fermentation conditions of temperature within the range 37 to 55 degrees C] [Claims 18 and 19] [sorting is performed within 36 or 24 hours from the start of enzymatic hydrolysis]). 
Regarding claims 5, 16 and 17, dry matter (DM) was set to DM contents of 25%, 30%, and 35% by addition of water (pg. 2499, column 1, section 4.5, para. 1 [nexus to tenBrummeler et al.] [non-water content of between 10 and 50% by weight]). Table 5 shows that the various amounts of solids (non-biodegradable solids) or dry matter, measured in kg, can be determined in the original waste and in the slurry, as well as the amount of organic material and paper (recyclable materials). In all trials, DM was at 

Chieffalo et al., John et al., and Ascon et al. address the claims which recite limitations related to a microbial inoculum and characteristics of said microbial inoculum, such as claims 1, 2, 3, 7, 10 and 14.
Chieffalo et al. further addresses the limitations of claim 13.
Chieffalo et al. shows an automated and efficient process for the treatment of municipal solid waste to recover any recyclable materials and to produce usable lactic acid (column 3, lines 55-59 [nexus to tenBrummeler et al. and Jensen et al.] [treat MSW, produce lactate]).
Regarding claims 3 and 14, the process for continuous treatment of solid waste material and sewage sludge to remove and reclaim any usable materials and for producing commercial lactic acid comprises the following steps, which include: (a) delivering municipal solid waste to a processing facility in bulk;…(c) shredding the cellulosic component;…(e) removing the soluble component from the insoluble component;…(h) diluting a partially hydrolyzed mixture with water to give a solution containing about 4 to 6 parts water to about 1 part partially hydrolyzed mixture;…(n) fermenting the solution with a lactic acid bacteria at about 25oC to about 50oC to give a lactic acid-containing solution;…(o) processing the lactic acid from the solution (column 4, lines 1-44 [Claim 3] [inoculum of microorganisms] [Claim 14] [nexus to tenBrummeler et al. and Jensen et al.] [MSW contains cellulose/cellulosic component] [nexus to tenBrummeler et al.] [acid-producing bacteria that produces lactic acid/lactate]).

Chieffalo et al. teaches that the major lactic acid producing microorganisms include Lactobacillus spp. (column 3, lines 42-52).
 
John et al. addresses some of the limitations of claims 1 and 10.
Regarding claims 1 and 10, John et al. shows a lactic acid fermentation process using a mixed culture of lactobacilli. Maximum lactic acid yield was obtained when a cassava bagasse was treated with an enzyme mixture and inoculated with 3x1010 CFU/L lactobacilli (pg. 262, Title and Abstract [Claim 1] [lactic acid bacteria at a concentration of 1.0x1010 CFU/L] [Claim 10] [inoculation is provided concurrently with the addition of enzymatic activities]).

Ascon et al. addresses some of the limitations of claims 2 and 7.
Ascon et al. shows methods for producing biofuel and bioenergy products using municipal solid waste (pg. 1, para. [0012] [nexus to tenBrummeler et al. and Jensen et al.]).
Regarding claims 2 and 7, microorganisms suitable for fermentation of the biomass include Lactobacillus sp. (pg. 6, para. [0063] [nexus to Chieffalo et al.]). Fermentative microorganisms may be naturally selected for the production of the desired enzyme, or be genetically engineered to express desired enzymes. Exemplary 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of processing municipal solid waste (MSW), comprising mixing and fermenting a stream of MSW with live lactic acid bacteria, as shown by tenBrummeler et al., by: 1) using unsorted MSW [Claim 1]; 2) fermenting with a non-water content of between 10 and 50% by weight [Claim 1]; 3) inoculating the MSW stream with an inoculum of microorganisms, including lactic acid bacteria [Claims 1 and 3]; and 4) separating non-degradable solids from the removed MSW stream to provide a slurry of biodegradable components [Claim 1], as shown by Jensen et al., and/or Chieffalo et al., with a reasonable expectation of success, because tenBrummeler et al. shows that the described fermentation reactor contains MSW and acid-producing bacteria, which produce lactic acid (i.e., lactic acid bacteria), and the fermentation is described as having a specific non-water content, and as being comprised of solid components and an organic fraction, which are the aspects of treatment of unsorted MSW, as shown by Jensen et al. and Chieffalo et al. (MPEP 2143 (I)(A,G)). That is, all of the references are concerned with treating or processing the organic fraction of the MSW; i.e., Jensen et al. treats said organic fraction with enzymes (including cellulase) only, and tenBrummeler et al. and Chieffalo et al. treat said (cellulosic) organic fraction with lactic acid bacteria. Therefore, it would be obvious to add lactic acid bacteria to the 
One of ordinary skill in the art would have been motivated to have made those modifications, because Ascon et al. teaches that there are a number of different types of microorganisms (e.g., Methanococcus, Lactobacillus, and Pediococcus (pg. 6, para. [0061] thru [0063]) which can be inoculated into a fermentation process involving degradation of organic waste to produce a variety of different products, such as methane, ethanol and lactate (pg. 5, Table 1 thru pg. 6, cont. Table 1). Therefore, one would be motivated to actively control a fermentation process intended to produce specific products by adding to said process specific types of microorganisms with specific biochemical properties.
It would have been further obvious to have applied the specific parameters with regard to dry matter/non-water content loading [Claims 1, 4, 5, 11, 12 and 16-18], and separation of non-degradable solids from the MSW stream to produce a slurry of biodegradable components [Claims 1, 8 and 16-18], as shown by Jensen et al., with a reasonable expectation of success. Jensen et al. shows parameters for MSW processing which can be adapted to digesters or reactors, as shown by tenBrummeler et al. and Chieffalo et al., because the parameters relate to the composition of the MSW being processed, which one of ordinary skill in the art would recognize as being applicable to the drum mixers, as shown by Jensen et al., or the digesters or reactors, as shown by tenBrummeler et al. and Chieffalo et al., by way of optimizing the MSW process involving enzymes, shown by Jensen et al., or involving microorganisms, 
It would have been further obvious to have used routine optimization to have determined the specific parameters as claimed, such as: 1) at least 30 FPU/L [Claim 2] (Jensen et al. teaches 10FPU/DM); and 2) achieving an appropriate non-water content, as shown by tenBrummeler et al., by adding a constant mass ratio of water of between 0.5 and 2.5kg water per kg MSW [Claim 5], depending on the specific parameters required to successfully process the MSW, barring a showing of criticality for the specific limitations (MPEP 2144.05 (II)(A) and (III)(A)). 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of fermentation product production would be motivated to optimize a municipal solid waste process so as to minimize time consuming steps (e.g., by using unsorted MSW), while at the same time maximizing product output (e.g., by supplying the unsorted MSW directly into a fermentation reactor in which the microorganisms produce the desired products) thus leading to a more economical and efficient process.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



The claimed subject matter of instant Application No. 16/441,782 is:  
A method of processing MSW comprising the steps of
-providing a stream of unsorted MSW to a microbial fermentation reactor in which the MSW is fermented with agitation at a non-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees for a period of between 1 and 72 hours under conditions sufficient to maintain a live lactic acid bacteria concentration of at least 1.0 x 1010 CFU/L, and
- removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-degradable solids are removed to provide a slurry of biodegradable components.
The microbial consortium providing the microbial fermentation provides microbially-derived cellulase activity of at least 30FPU/L. The separated non-biodegradable solids comprise at least about 20% of the dry weight of the MSW.
The incoming MSW stream is inoculated with an inoculum of microorganisms naturally occurring in the waste, and "raised" on local waste or components of local waste as a food source in fermentation conditions of temperature within the range 37 to 55 degrees C, or 40 to 55 degrees C, or 45 to 50 degrees C, and at 20 a pH within the range 4.2 An appropriate non-water content is achieved by adding to the MSW a constant mass ratio of water between 0.5 and 2.5 kg water per kg MSW.


A method of processing Municipal Solid Waste (MSW) comprising the steps of: 
1) fermenting a stream of unsorted MSW in a microbial fermentation reactor in which the unsorted MSW is fermented with an inoculated microbial consortium and with agitation at a non-water content of between 10 and 50% by weight and at a temperature of between 35 and 75 degrees C for a period of between 1 and 72 hours, under conditions sufficient to maintain a live lactic acid bacteria concentration of at least 1.0 x 1010 CFU/L. The said microbial consortium comprises live lactic acid bacteria and provides a microbially-derived cellulase activity of at least 30 Filter Paper Units/Liter (FPU/L). The unsorted MSW comprises a mixture of biogenic and non-biogenic material in which 15% by weight or greater of the dry weight is non-biogenic material; and
2) removing a stream of fermented unsorted MSW from the reactor and subjecting it to a separation step whereby non-biodegradable solids are removed to provide a slurry of bio-degradable components.
The unsorted MSW stream is inoculated with a microbial consortium of microorganisms naturally occurring in the waste, and propagated on local waste as a food source in fermentation conditions of temperatures within the range 37 to 55 degrees C, or 40 to 55 degrees C, or 45 to 50 degrees C, and at a pH within the range 4.2 and 6.0. The water content has been added to the MSW in order to achieve a constant mass ratio of water between 0.5 and 2.5 kg water per kg MSW. The cellulase activity is added by inoculation with a selected microorganism that exhibits extra-cellular cellulase activity. The slurry of biodegradable components is subject to post-fermentation following separation of non-degradable solids. Inoculation of the unsorted 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the method of processing municipal solid waste (MSW), described in Patent No. 10,358,370 B2 exhibits minor species modifications that anticipate the method of processing MSW, described in instant Application No. 16/441,782. The minor species variation is the recitation that the MSW comprises a mixture of biogenic and non-biogenic material in which 15% by weight or greater of the dry weight is non-biogenic material, while the instant application recites that non-biodegradable solids comprise at least about 20% of the dry weight of the MSW.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651